DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-18-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (U.S. Pub. No. 2019/0115309) in view of Takenoshita (Patent No. 9,035,721). Joshi (U.S. Pub. No. 2018/0198436).
Regarding claim 1, Modi teaches a radio-frequency module (20/24/100/200) (fig. 1-5, page 1, par [0004]) (see a radio-frequency module that includes a packaging substrate configured to receive a plurality of components) comprising: 
a mount board (100/200/250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8, 15. page par [0047-0056, 0066-0067]) (see the packaged module 200 is shown to include a packaging substrate 202 having various contacts 204, 206 implemented on a mounting side. the packaged module 200 is mounted on a circuit board (not shown). It will be understood that the mounting side of the packaging substrate 202 can be configured to allow different mounting configurations);
an electronic component (110-SAW filter) arranged on the first principal surface (202) of the mount board (100/200/250) (fig. 5, 22G-22H, page par [0043]), a bare-chip acoustic wave filter (110) arranged on the principal surface (202) of the mount board (circuit board) (fig. 5, par [0054, 0056, 0058]) (see the mounted SAW filter 110 and the packaging substrate 202);  
 Modi teaches a mount board (250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8. page par [0047-0056, 0066-0067]). But Modi does not mention an external connection terminal arranged on the second principal surface of the mount board.
However, Takenoshita teaches a circuit board (100) (fig. 10); a first terminal, a second terminal, and a ground part which are positioned on a second surface of the circuit board (100) (fig. 10); a piezoelectric substrate (101) mounted on a second surface of the circuit board (100) opposite to the first surface, a circuit board (100) formed by stacking a plurality of dielectric layers and by a piezoelectric substrate (101) having a transmitting filter 5 as the first filter and a receiving filter 6 as the second filter. The transmitting filter (5) and receiving filter (6) are both disposed on the major surface of the piezoelectric substrate (101). The piezoelectric substrate (101) is flip-chip mounted on the circuit board (100) in a state with the surface having the transmitting filter (5) and receiving filter (6) disposed thereon (hereinafter also referred to as a "mounting surface 101A") made to face a top surface (100A) (first/second surface) of the circuit board (100). (fig. 10, col. 4, lines 5-16);
Takenoshita also teaches an external connection terminal (2, 3-4) arranged on the first/second principal surface (100A/B opposite side) of the mount board (100) (fig. 6, 10, col. 4, lines 36-41) (see in FIG. 6, 1' is a terminal electrically connected to a transmission side signal terminal 1 of the circuit board 100, 2' and 3' are terminals electrically connected to reception side signal terminals 2 and 3 of the circuit board 100, and 4' is a terminal electrically connected to the antenna terminal 4 of the circuit board 100, and fig. 10 on opposite side with terminal 2 and 3 of fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Modi with Takenoshita, in order to provide a a terminal electrically connected to a transmission side signal terminal 1 of the circuit board 100, 2' and 3' are terminals electrically connected to reception side signal terminals 2 and 3 of the circuit board 100, and 4' is a terminal electrically connected to the antenna terminal 4 of the circuit board 100 easier (see suggested by Takenoshita on col. 4, lines 36-41).

As to claim 1, references fail to disclose various values such: as an external connection terminal arranged on the second principal surface of the mount board; and a bare-chip acoustic wave filter arranged on the second principal surface of the mount board.…. as cited in the claims. references disclosed: an external connection terminal (2, 3-4) arranged on the second principal surface (100B opposite side) of the mount board (100), wherein the acoustic wave filter arranged on the first principal surface of the mount board (100A) (fig. 6, 10, col. 4, lines 36-41).
 However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular the acoustic wave filter arranged on the first principal surface or second of the mount board ….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 20, Modi teaches a communications device (700) (fig. 23) comprising: a radio-frequency modu1e (20/24/100/200) (fig. 1-5, page 1, par [0004]) (see a radio-frequency module that includes a packaging substrate configured to receive a plurality of components) ; and 
a signal processor circuit (706/708/710) configured to perform signal processing on a radio-frequency signal passing through the bare-chip acoustic wave filter (110-SAW filter) of the radio-frequency module (20/24/100/200) (fig. 5-8, 23, par [0054, 0056, 0058]) (see the mounted SAW filter 110 and the packaging substrate 202) , wherein the radio-frequency module including a mount board (100/200/250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8, 15. page par [0047-0056, 0066-0067]) (see the packaged module 200 is shown to include a packaging substrate 202 having various contacts 204, 206 implemented on a mounting side. the packaged module 200 is mounted on a circuit board (not shown). It will be understood that the mounting side of the packaging substrate 202 can be configured to allow different mounting configurations)
an electronic component (110-SAW filter) arranged on the first principal surface (202) of the mount board (100/200/250) (fig. 5, 22G-22H, page par [0043]), and a bare-chip acoustic wave filter (110) arranged on the principal surface (202) of the mount board (circuit board) (fig. 5, par [0054, 0056, 0058]) (see the mounted SAW filter 110 and the packaging substrate 202);  
Modi teaches a mount board (250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8. page par [0047-0056, 0066-0067]). But Modi does not mention an external connection terminal arranged on the second principal surface of the mount board.
However, Takenoshita teaches a circuit board (100) (fig. 10); a first terminal, a second terminal, and a ground part which are positioned on a second surface of the circuit board (100) (fig. 10); a piezoelectric substrate (101) mounted on a second surface of the circuit board (100) opposite to the first surface, a circuit board (100) formed by stacking a plurality of dielectric layers and by a piezoelectric substrate (101) having a transmitting filter 5 as the first filter and a receiving filter 6 as the second filter. The transmitting filter (5) and receiving filter (6) are both disposed on the major surface of the piezoelectric substrate (101). The piezoelectric substrate (101) is flip-chip mounted on the circuit board (100) in a state with the surface having the transmitting filter (5) and receiving filter (6) disposed thereon (hereinafter also referred to as a "mounting surface 101A") made to face a top surface (100A) (first/second surface) of the circuit board (100). (fig. 10, col. 4, lines 5-16);
Takenoshita also teaches an external connection terminal (2, 3-4) arranged on the first/second principal surface (100A/B opposite side) of the mount board (100) (fig. 6, 10, col. 4, lines 36-41) (see in FIG. 6, 1' is a terminal electrically connected to a transmission side signal terminal 1 of the circuit board 100, 2' and 3' are terminals electrically connected to reception side signal terminals 2 and 3 of the circuit board 100, and 4' is a terminal electrically connected to the antenna terminal 4 of the circuit board 100, and fig. 10 on opposite side with terminal 2 and 3 of fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Modi with Takenoshita, in order to provide a a terminal electrically connected to a transmission side signal terminal 1 of the circuit board 100, 2' and 3' are terminals electrically connected to reception side signal terminals 2 and 3 of the circuit board 100, and 4' is a terminal electrically connected to the antenna terminal 4 of the circuit board 100 easier (see suggested by Takenoshita on col. 4, lines 36-41).

As to claim 20, references fail to disclose various values such: as an external connection terminal arranged on the second principal surface of the mount board; and a bare-chip acoustic wave filter arranged on the second principal surface of the mount board.…. as cited in the claims. references disclosed: an external connection terminal (2, 3-4) arranged on the second principal surface (100B opposite side) of the mount board (100), wherein the acoustic wave filter arranged on the first principal surface of the mount board (100A) (fig. 6, 10, col. 4, lines 36-41).
 However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular the acoustic wave filter arranged on the first principal surface or second of the mount board ….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.


Regarding claim 8, Takenoshita teaches the bare-chip acoustic wave filter includes a reception filter (6) (fig. 2, 15, col. 8, lines 21-33) (see a surface acoustic wave filter in the same way as the duplexer 200, the receiving filter 6 configures a longitudinally coupled multimode type filter circuit and is comprised of a plurality of surface acoustic wave resonators 71 to 74), and the radio-frequency module further includes an IC chip  arranged on the second principal surface of the mount board (101) (fig. 10, col. 8, lines 50-51, col. 11, lines 28-29) (see the piezoelectric substrate 101 is flip-chip mounted, and chips of the filter elements ) and including a low-noise amplifier  configured to amplify a radio-frequency signal that has passed through the reception filter (fig. 5-6, 14, col. 10, lines 20-24) (see low noise amplifier LNA, receiving band pass filter BPF2).


Allowable Subject Matter
Claims 2-7, 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 2, Modi teaches a radio-frequency module (20/24/100/200) (fig. 1-5, page 1, par [0004]) (see a radio-frequency module that includes a packaging substrate configured to receive a plurality of components) comprising: 
a mount board (100/200/250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8, 15. page par [0047-0056, 0066-0067]) (see the packaged module 200 is shown to include a packaging substrate 202 having various contacts 204, 206 implemented on a mounting side. the packaged module 200 is mounted on a circuit board (not shown). It will be understood that the mounting side of the packaging substrate 202 can be configured to allow different mounting configurations);
an electronic component (110-SAW filter) arranged on the first principal surface (202) of the mount board (100/200/250) (fig. 5, 22G-22H, page par [0043]), a bare-chip acoustic wave filter (110) arranged on the principal surface (202) of the mount board (circuit board) (fig. 5, par [0054, 0056, 0058]) (see the mounted SAW filter 110 and the packaging substrate 202);  
 Modi teaches a mount board (250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8. page par [0047-0056, 0066-0067]). And
Takenoshita teaches a circuit board (100) (fig. 10); a first terminal, a second terminal, and a ground part which are positioned on a second surface of the circuit board (100) (fig. 10); a piezoelectric substrate (101) mounted on a second surface of the circuit board (100) opposite to the first surface, a circuit board (100) formed by stacking a plurality of dielectric layers and by a piezoelectric substrate (101) having a transmitting filter 5 as the first filter and a receiving filter 6 as the second filter. The transmitting filter (5) and receiving filter (6) are both disposed on the major surface of the piezoelectric substrate (101). The piezoelectric substrate (101) is flip-chip mounted on the circuit board (100) in a state with the surface having the transmitting filter (5) and receiving filter (6) disposed thereon (hereinafter also referred to as a "mounting surface 101A") made to face a top surface (100A) (first/second surface) of the circuit board (100). (fig. 10, col. 4, lines 5-16);
Takenoshita also teaches an external connection terminal (2, 3-4) arranged on the first/second principal surface (100A/B opposite side) of the mount board (100) (fig. 6, 10, col. 4, lines 36-41). And
Urata (US 2020/0295734) disclosed: the terminals 53 and the pads 205 of the facing substrate 203 are bonded by bumps 207 interposed therebetween. Due to this, a vibration space S facilitating the propagation of the SAW (vibration of the piezoelectric substrate 3) is configured above the transmission filter 55. The vibration space S is sealed by a sealing part 209 made of resin or the like arranged on the periphery of the SAW filter 51 above the facing substrate 203, and In the facing substrate 203, external terminals 211 for mounting the SAW filter 201 on a circuit board or the like by bumps are provided on the surface on the opposite side to the surface on which the SAW filter 51 is mounted. The pads 205 and the external terminals 211 are electrically connected by wiring conductors (notation is omitted) of the facing substrate 203 (fig. 5, par [0051] and [0103-0104]).
The above prior art of record, however, fail to disclose or render obvious: a second principal substrate surface on opposite sides of the piezoelectric substrate; an IDT electrode provided on the first principal substrate surface of the piezoelectric substrate; and a plurality of pad electrodes provided over the first principal substrate surface of the piezoelectric substrate, wherein the radio-frequency module further includes a plurality of bumps bonded to the plurality of pad electrodes and the mount board, and the IDT electrode is arranged in a space between the piezoelectric substrate and the mount board by the plurality of pad electrodes, the plurality of bumps, the piezoelectric substrate, and the mount board, as specified in the claim 2. 

Regarding dependent claim 9, Modi teaches a radio-frequency module (20/24/100/200) (fig. 1-5, page 1, par [0004]) (see a radio-frequency module that includes a packaging substrate configured to receive a plurality of components) comprising: 
a mount board (100/200/250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8, 15. page par [0047-0056, 0066-0067]) (see the packaged module 200 is shown to include a packaging substrate 202 having various contacts 204, 206 implemented on a mounting side. the packaged module 200 is mounted on a circuit board (not shown). It will be understood that the mounting side of the packaging substrate 202 can be configured to allow different mounting configurations);
an electronic component (110-SAW filter) arranged on the first principal surface (202) of the mount board (100/200/250) (fig. 5, 22G-22H, page par [0043]), a bare-chip acoustic wave filter (110) arranged on the principal surface (202) of the mount board (circuit board) (fig. 5, par [0054, 0056, 0058]) (see the mounted SAW filter 110 and the packaging substrate 202);  
 Modi teaches a mount board (250) (circuit board) having a first principal surface (202) on one side of the mount board and a second principal surface on an opposite side of the mount board (fig. 1-5, 7-8. page par [0047-0056, 0066-0067]). And
Takenoshita teaches a circuit board (100) (fig. 10); a first terminal, a second terminal, and a ground part which are positioned on a second surface of the circuit board (100) (fig. 10); a piezoelectric substrate (101) mounted on a second surface of the circuit board (100) opposite to the first surface, a circuit board (100) formed by stacking a plurality of dielectric layers and by a piezoelectric substrate (101) having a transmitting filter 5 as the first filter and a receiving filter 6 as the second filter. The transmitting filter (5) and receiving filter (6) are both disposed on the major surface of the piezoelectric substrate (101). The piezoelectric substrate (101) is flip-chip mounted on the circuit board (100) in a state with the surface having the transmitting filter (5) and receiving filter (6) disposed thereon (hereinafter also referred to as a "mounting surface 101A") made to face a top surface (100A) (first/second surface) of the circuit board (100). (fig. 10, col. 4, lines 5-16);
Takenoshita also teaches an external connection terminal (2, 3-4) arranged on the first/second principal surface (100A/B opposite side) of the mount board (100) (fig. 6, 10, col. 4, lines 36-41). And
Urata (US 2020/0295734) disclosed: the terminals 53 and the pads 205 of the facing substrate 203 are bonded by bumps 207 interposed therebetween. Due to this, a vibration space S facilitating the propagation of the SAW (vibration of the piezoelectric substrate 3) is configured above the transmission filter 55. The vibration space S is sealed by a sealing part 209 made of resin or the like arranged on the periphery of the SAW filter 51 above the facing substrate 203, and In the facing substrate 203, external terminals 211 for mounting the SAW filter 201 on a circuit board or the like by bumps are provided on the surface on the opposite side to the surface on which the SAW filter 51 is mounted. The pads 205 and the external terminals 211 are electrically connected by wiring conductors (notation is omitted) of the facing substrate 203 (fig. 5, par [0051] and [0103-0104]).
The above prior art of record, however, fail to disclose or render obvious: The radio-frequency module of claim 8, wherein a first distance between the second principal surface of the mount board and a surface, facing away from the mount board, of the bare-chip acoustic wave filter is shorter than a second distance between the second principal surface of the mount board and a surface, facing away from the mount board, of the IC chip, specified in the claim 9.


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 30, 2022